Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.         Claims 1, 5-7, 10, 13, 25-27, 31-32, 34-36, 40-41, 43 and 44 are pending. 
2.	Applicant's amendments to claims 1, 5, 36 and 43, and cancellation of claims 2, 8, and 39, in the reply filed on 3/10/2022 are acknowledged.    
Claims 1, 5-7, 10, 13, 25-27, 31-32, 34-36, 40-41, 43 and 44 and SEQ ID NO: 126 are examined on the merits. 
3.	The rejections and objections not recited in this action are withdrawn.

                  			 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):


					
Written Description


4.	Claims 1, 6-7, 10, 13, 25-27, 31-32, 34-36, 40-41, 43 and 44 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
A review of the language of instant claims indicates that obtaining dsRNA having sequence that is 85% to at least 23 contiguous nucleotides fragment of SEQ ID NO: 126 or to the complement thereof wherein the dsRNA has insecticidal activity on Diabrotica barberi/Diabrotica undecimpunctata are essential to practice the invention. 
The specification teaches SEQ ID NO: 126 could be potential target gene without reduction to practice.
However, neither the specification nor the prior art teaches that nucleotide sequences having 85% identity to at least 23 contiguous nucleotides fragment of SEQ ID NO: 126 or to the complement thereof can be used for silencing. The only structure taught by specification is nucleotide sequences having at least 23 contiguous nucleotides fragment of SEQ ID NO: 126 or to the complement thereof. The specification do not provide guidance for conserved structure for variants of at least 23 contiguous nucleotides fragment of SEQ ID NO: 126 or the complement thereof 
The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  The court goes on to say, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
Applicants fail to describe a representative number of species as claimed by the genus.  Applicants only describes at least 23 contiguous nucleotides fragment of SEQ ID NO: 126 or the complement thereof. Applicant fails to describe conserved structure shared by the variants thereof. Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.  Since said genus has not been described by specific structural features, the specification fails to provide an adequate written description to support the breath of the claims.

Applicants argue that it is well known in the art that small dsRNA of about 19-23 in length can be used to trigger gene silencing of a target gene and that dsRNA molecules do not need to be perfectly complementary to a target sequence in order to effectively block translation (response, page 7).
The Office contends that even if dsRNA molecule does not need to be perfectly complementary, there is a minimal size for a perfectly complementary dsRNA, which is 21bp. A 23 nucleotides with only 85% identity will not provide such dsRNA with at least 21 bp. Still further, the specification also fails to provide guidance on how those unmatched bases are scattered along the strand of the dsRNA. Neither the specification provide any species for the variants as claimed.


Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1, 6-7, 10, 13, 25-27, 31-32, 34-36, 40-41, 43 and 44 remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu et al. (WO 2016138106).
	The claims are drawn to dsRNA comprising a sense sequence having at least 23 bp of SEQ ID NO: 126 and the complement thereof, wherein the dsRNA has insecticidal activity on a coleopteran plant pest and wherein the pest is Diabrotica barberi/Diabrotica undecimpunctata. The claims are also drawn to nucleic acid molecule/vector encoding 
Hu et al. teach a method causing mortality or stunting in Diabrotica species comprising providing in diet of Diabrotica species with a recombinant RNA comprising silencing element complementary to target gene of SEQ ID NO:2, wherein ingestion thereof by the pest results in insecticidal activity (claims 1-83); or wherein the silencing element is dsRNA (claim 4) or wherein the Diabrotica species is Diabrotica barberi/Diabrotica undecimpunctata (claims 3 and 45); or method of providing a plant having improved resistance to Diabrotica species by transforming a polynucleotide expressing the silencing element (claim 46) or a method further comprising contacting the pest with a second insecticidal agent for controlling Diabrotica such as Bt insecticidal protein (page 48, line 8). Hu et al. also the recombinant DNA expressing the silencing element or transgenic plant/ seed comprising the recombinant DNA (claims 41-42). The transgenic plant/ seed is also considered a commodity product. Therefore the reference teaches all the limitation set forth by instant invention.
	

RESULT 23
BDE42569
ID   BDE42569 standard; cDNA; 2792 BP.
XX
AC   BDE42569;
XX
DT   20-OCT-2016  (first entry)
XX

XX
KW   COPG gene; Coatomer subunit gamma; coatomer gamma subunit;
KW   coatomer, gamma subunit; crop improvement; gene silencing; insecticide;
KW   plant insect pest; rna interference; seed; ss.
XX
OS   Diabrotica virgifera.
XX
CC PN   WO2016138106-A1.
XX
CC PD   01-SEP-2016.
XX
CC PF   24-FEB-2016; 2016WO-US019313.
XX
PR   27-FEB-2015; 2015US-0126151P.
XX
CC PA   (DUPO ) PIONEER HI-BRED INT INC.
CC PA   (DUPO ) DU PONT DE NEMOURS & CO E I.
XX
CC PI   Hu X,  Niu X,  Presnail JK,  Richtman N,  Zhao J;
XX
DR   WPI; 2016-53530M/61.
XX
CC PT   Ribonucleic acid construct used in kit for controlling insect pests 
CC PT   comprises double-stranded RNA region, strand of which has polynucleotide,
CC PT   which encodes silencing element having insecticidal activity against 
CC PT   Coleoptera plant pest.
XX
CC PS   Claim 1; SEQ ID NO 2; 103pp; English.
XX
CC   The present invention relates to a novel ribonucleic acid construct used 
CC   in a kit for controlling insect pests. The ribonucleic acid construct 
CC   comprises a double-stranded RNA region, and a strand with a 
CC   polynucleotide that encodes a silencing element having insecticidal 
CC   activity against Coleoptera plant pest. The invention further provides: a
CC   composition comprising the ribonucleic acid construct; a plant cell 
CC   having stably incorporated into its genome a heterologous polynucleotide 
CC   comprising the silencing element; a transgenic seed from the plant; a 
CC   method for controlling the plant insect pest; and a kit comprising the 
CC   ribonucleic acid construct. The present sequence represents a Diabrotica 
CC   virgifera coatomer, gamma subunit fragment, which is targeted by a RNA 
CC   interference (RNAi) agent and used in the invention for preparing a kit 
CC   for controlling insect pests.
XX
SQ   Sequence 2792 BP; 906 A; 506 C; 582 G; 798 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 592;  DB 54;  Length 2792;
  Best Local Similarity   73.8%;  
  Matches  437;  Conservative  155;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AGGAAAGGAAGGACCCAAGACCAAACAACCAUCGAGAUACAUCCGUUUUAUCUACAAUCG 60
              |||||||||||||||||||||||||||||||:|||||:|||:|||::::|:|:||||:||
Db       1481 AGGAAAGGAAGGACCCAAGACCAAACAACCATCGAGATACATCCGTTTTATCTACAATCG 1540

Qy         61 CGUCAUAUUGGAAUGUCCUUCUGUAAGAGCUGCUGCAGUCUCCGCCAUGGCACAAUUCGG 120
              ||:||:|::||||:|:||::|:|:||||||:||:||||:|:||||||:|||||||::|||
Db       1541 CGTCATATTGGAATGTCCTTCTGTAAGAGCTGCTGCAGTCTCCGCCATGGCACAATTCGG 1600

Qy        121 AGCCUCUUGUCCCGAUUUGUUAGAAAAUAUCCAAAUAUUACUUUCGAGGUGUCAGAUGGA 180
              ||||:|::|:|||||:::|::||||||:|:|||||:|::||:::|||||:|:||||:|||
Db       1601 AGCCTCTTGTCCCGATTTGTTAGAAAATATCCAAATATTACTTTCGAGGTGTCAGATGGA 1660

Qy        181 UUCAGACGAUGAAGUUAGGGACAGAGCUACAUAUUAUAGUAAUAUACUUAACAAAAAUGA 240

Db       1661 TTCAGACGATGAAGTTAGGGACAGAGCTACATATTATAGTAATATACTTAACAAAAATGA 1720

Qy        241 UAAAAGUUUAUACAACAAUUACAUUUUGGAUUCUUUGCAGGUUUCAAUUCCUUCACUAGA 300
              :|||||:::|:|||||||::|||::::|||::|:::|||||:::|||::||::|||:|||
Db       1721 TAAAAGTTTATACAACAATTACATTTTGGATTCTTTGCAGGTTTCAATTCCTTCACTAGA 1780

Qy        301 AAGAUCGCUUAGAGAAUACAUUCAAAAUCCAACUGACGAACCAUUUGACAUUAAGUCCGU 360
              ||||:|||::||||||:|||::|||||:|||||:|||||||||:::||||::|||:|||:
Db       1781 AAGATCGCTTAGAGAATACATTCAAAATCCAACTGACGAACCATTTGACATTAAGTCCGT 1840

Qy        361 ACCUGUAGCAGCAGUGCCAACAGCAGAAGAACGAGAAGUUAAAAACAAAUCUGAAGGACU 420
              |||:|:||||||||:|||||||||||||||||||||||::|||||||||:|:|||||||:
Db       1841 ACCTGTAGCAGCAGTGCCAACAGCAGAAGAACGAGAAGTTAAAAACAAATCTGAAGGACT 1900

Qy        421 GCUAGUCUCUCAAGGUCCAGUCCGACCUCCUCCGGUGUCUAGAGAAGAAAACUUCGCCGA 480
              ||:||:|:|:|||||:||||:||||||:||:||||:|:|:||||||||||||::||||||
Db       1901 GCTAGTCTCTCAAGGTCCAGTCCGACCTCCTCCGGTGTCTAGAGAAGAAAACTTCGCCGA 1960

Qy        481 AAAACUUAGUAACGUUCCGGGUAUACAACAGUUAGGACCUUUGUUCAAAACUUCCGACGU 540
              |||||::||:||||::|||||:|:|||||||::||||||:::|::||||||::||||||:
Db       1961 AAAACTTAGTAACGTTCCGGGTATACAACAGTTAGGACCTTTGTTCAAAACTTCCGACGT 2020


Qy        541 CGUUGAACUCACUGAAUCUGAAACAGAGUAUUUUGUCCGCUGUAUCAAGCAC 592
              ||::||||:|||:|||:|:|||||||||:|::::|:||||:|:|:|||||||
Db       2021 CGTTGAACTCACTGAATCTGAAACAGAGTATTTTGTCCGCTGTATCAAGCAC 2072

Applicants traverse in the paper filed 3/10/2022.  Applicants’ arguments have been fully considered but were not found persuasive.  
	Applicants argue that Hu et al. do not disclose or suggest that dsRNA targeting SEQ ID NO:126 could have insecticidal activity against D. barberi and D. undecimpunctata (response, page 9).
	The Office contends that as discussed above, Hu et al. clearly teach that the Diabrotica species is Diabrotica barberi/Diabrotica undecimpunctata (claims 3 and 45).

Conclusion

No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LI ZHENG/
Primary Examiner, Art Unit 1662